        Case 3:17-cv-00105-MEM-DB Document 45 Filed 08/26/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

LENNY CAIN,                             :
                                            CIVIL ACTION NO. 3:17-0105
                         Petitioner     :
                                                (JUDGE MANNION)
                   v.                   :

WARDEN SPAULDING,                       :

                         Respondent     :

                                      ORDER


        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

      1. Cain’s petition for writ of habeas corpus (Doc. 1), pursuant to
         28 U.S.C. §2241, is DENIED.

      2. Cain’s motion for appointment of counsel (Doc. 42) is
         DISMISSED as moot.

      3. The Clerk of Court is directed to CLOSE this case.




                                      s/ Malachy E. Mannion
                                      MALACHY E. MANNION
                                      United States District Judge
Dated: August 26, 2021
17-0105-02-Order
